PEARSON, Judge
(dissenting in part).
My view differs from that of the majority-only upon affirmance of the order relating-to discovery. I would hold that reversible error was made to appear upon that portion of the order of February 26, 1960, which provided that:
“Defendant need not testify with regard to any irrevocable family trusts which have heretofore been created, the defendant and his counsel having represented to the Court that such trusts are in existence.”
It appears the chancellor abused his discretion by refusing to allow the wife to inquire into what very well may be an extremely substantial asset of the defendant..